     9:19-cv-03273-BHH       Date Filed 08/27/20     Entry Number 46      Page 1 of 32




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

                                          )
 Be Green Packaging, LLC,                 )
                                          )          Civil Action No. 9:19-3273-BHH
                               Plaintiff, )
                   vs.                    )
                                          )             OPINION AND ORDER
 Shu Chen,                                )
                                          )
                           Defendants. )

       This matter is before the Court on Plaintiff Be Green Packaging, LLC’s (“Be

Green”) motion for preliminary injunction (ECF No. 7), and Defendant Shu Chen’s

(“Chen”) motion to dismiss for lack of subject matter jurisdiction, personal jurisdiction and

improper venue (ECF No. 9). For the reasons set forth herein, the Court denies Be

Green’s motion and denies Chen’s motion.

                                     BACKGROUND

       Be Green is a provider of environmentally friendly packaging goods and services.

It specializes in designing, manufacturing, and distributing compostable packaging

products. Be Green asserts that its packaging designs and the configuration of its

manufacturing processes are proprietary to Be Green and crucial to its ongoing success.

       Chen is a former Be Green officer and Board member. Chen was Be Green’s

Executive Vice President of Technology, among other roles he held at the company. In

that position, he oversaw Be Green China’s manufacturing processes and the

development of product designs company wide. He was involved in and had extensive

knowledge of Be Green’s manufacturing technology, and led the development effort for

new processes and designs. Be Green alleges Chen had and still has contractual

                                              1
     9:19-cv-03273-BHH           Date Filed 08/27/20   Entry Number 46   Page 2 of 32




obligations to assign inventions related to Be Green’s business to Be Green, and to not

disclose confidential information concerning Be Green technology and business. The

parties paint dramatically different pictures of the relevant factual background pertaining

to this case.

       Be Green contends that Defendant has breached his contractual obligations in

ways that have caused and are continuing to cause irreparable harm to Be Green.

Specifically, Chen has filed patent applications in China that Be Green asserts disclose

its confidential and proprietary processes and equipment configurations. Be Green further

asserts that Chen has worked closely with Zume, Inc. (“Zume”) to set it up as a competitor

of Be Green, using Be Green’s confidential and proprietary equipment configurations, all

while serving on Be Green’s Board of Directors. Be Green now seeks the following

preliminary injunctive relief:

       1) An order preliminarily enjoining Defendant from filing further patent
       applications relating to molded pulp and fiber packaging and equipment
       used for its manufacture, without first receiving approval from Be Green and
       assigning such applications to Be Green;

       2) An order requiring Defendant to provide a complete list of, and to assign
       to Be Green, all currently existing patent applications and patents related to
       the area of molded pulp and fiber packaging, on which Defendant is an
       inventor;

       3) An order requiring Defendant to provide any assistance necessary with
       respect to the filing of foreign counterparts to, or prosecution of, any
       currently existing patent applications and patents related to the area of
       molded pulp and fiber packaging, and on which Defendant is an inventor;

       4) An order preliminarily enjoining Defendant from assisting Zume and other
       competitors of Be Green in setting up Be Green’s equipment designs and
       configurations (including its Flexible Manufacturing Cell technology) at such
       competitors’ facilities; and

       5) An order preliminarily enjoining Defendant from further disclosing Be
       Green’s confidential information.

                                               2
     9:19-cv-03273-BHH        Date Filed 08/27/20     Entry Number 46        Page 3 of 32




(ECF No. 7 at 2.)

       In October 2015, when Chen was made Executive Vice President of Technology,

he entered an employment agreement with Be Green (the “2015 Agreement”). (Brown

Decl. ¶ 10, ECF No. 7-2; see also Ex. A, ECF No. 7-3.) Be Green and Chen entered into

a second, similar agreement in January 2018 (the “2018 Agreement”). (Brown Decl. ¶ 11;

see also Ex. B, ECF No. 7-4.) Both agreements included provisions for the assignment

of intellectual property to Be Green, protection of Be Green’s confidential information, and

non-competition by Defendant.

       The confidentiality provision in the 2015 Agreement (“Confidentiality Provision”)

states in pertinent part:

       Executive will keep in strict confidence, and will not, directly or indirectly, at
       any time, during or after Executive’s employment with the Company,
       disclose, furnish, disseminate, make available or, except in the course of
       performing Executive’s duties of employment, use any trade secrets or
       confidential business and technical information of the Company or its
       customers or vendors, without limitation as to when or how Executive may
       have acquired such information.

(Ex. A ¶ 6(e)(i).) The confidentiality provision in the 2018 Agreement is substantially

identical. (Ex. B ¶ 1(j)(i).) The assignment provision in the 2015 Agreement (“Assignment

Provision”) states in pertinent part:

       Executive agrees that upon conception and/or development of any idea,
       discovery, invention, improvement, software, writing or other material or
       design that: (A) relates to the business of the Company, or (B) relates to the
       Company’s actual or demonstrably anticipated research or development, or
       (C) results from any work performed by Executive for the Company,
       Executive will assign to the Company the entire right, title and interest in
       and to any such idea, discovery, invention, improvement, software, writing
       or other material or design.

(Ex. A ¶ 6(f)(i).) The assignment provision in the 2018 Agreement is substantially identical.

(Ex. B ¶ 1(k)(i).) The non-competition provision in the 2015 Agreement (“Non-Competition

                                               3
     9:19-cv-03273-BHH       Date Filed 08/27/20     Entry Number 46      Page 4 of 32




Provision”) states:

       While employed by the Company, Executive will not compete with the
       Company anywhere in the world. In accordance with this restriction, but
       without limiting its terms, while employed by the Company, Executive will
       not: (A) enter into or engage in any business which competes with the
       Company’s business; (B) solicit customers, business, patronage or orders
       for, or sell, any products or services in competition with, or for any business
       that competes with, the Company’s Business; (C) divert, entice or otherwise
       take away any customers, business, patronage or orders of the Company
       or attempt to do so; or (D) promote or assist, financially or otherwise, any
       person, firm, association, partnership, corporation or other entity engaged
       in any business which competes with the Company’s business.

(Ex. A ¶ 6(b)(i).) Again, the non-competition provision in the 2018 Agreement is

substantially identical. (Ex. B ¶ 1(b).) Be Green asserts that Chen has not honored these

contractual obligations.

       Be Green alleges that in October 2017, it authorized Chen to build a prototype

Flexible Manufacturing Cell (“FMC”) for use in manufacturing molded fiber packaging.

(Brown Decl. ¶ 18.) Be Green contends that this technology offers a unique opportunity

to increase its production processes, and that any public disclosure of the details of said

technology harms Be Green’s competitive advantage in this area. Be Green asserts that,

unbeknownst to Be Green, Chen filed six patent applications related to the FMC

technology through an affiliated Chinese company he beneficially controls called

“Shurcon,” sometimes translated in English as, “Shukang.” (Id. ¶¶ 23–39.) Be Green

further asserts that Chen never informed Be Green of these filings, and intentionally

deceived Be Green’s Chairman of the Board, its CEO, and one of its Board members,

telling them each in separate communications that the FMC technology could not be

patented even as he was filing multiple patent applications for the technology in the name

of the company he controls. (Id. ¶¶ 21–22.)



                                              4
     9:19-cv-03273-BHH      Date Filed 08/27/20    Entry Number 46      Page 5 of 32




       In mid-2018, Be Green began working with Zume to develop compostable pizza

boxes, which Be Green contends it intended to produce using FMC technology. (Id. ¶ 40.)

Be Green asserts that Chen led Be Green’s efforts to create tooling for, and prototypes

of, pizza boxes for the project, with the ultimate goal of entering into a supply agreement

with Zume. (Id. ¶ 42–43.) Be Green alleges that Chen exploited his position as an officer,

Board member, and President of Be Green China, as well as his personal involvement in

developing a product design for Zume, to divert this opportunity from Be Green to

Shurcon, entering into a Joint Development Agreement with Zume in July 2019 (“Zume

JDA”). (Id. ¶ 45–46.) Be Green contends that the purpose of the Zume JDA is for Shurcon

to provide FMC equipment to Zume, enabling Zume to manufacture its own pizza boxes.

(Id. ¶ 47.) Be Green further contends that in October 2019, Zume posted an online video

showing compostable pizza boxes being made using FMC technology, to the surprise of

Be Green. (Id. ¶ 48.)

       Be Green confronted Chen about his actions, which Be Green alleges constitute

breaches of his contractual obligations not to disclose Be Green’s proprietary and

confidential FMC technology to competitors, and sought a written commitment from Chen

to desist from those actions and recommit to his contractual agreements with Be Green.

(See Exs. 2–4 to Brown Decl., ECF Nos. 7-13–7-14.) In November 2019, when Chen

refused to sign Be Green’s draft commitment, Be Green terminated Chen’s employment

at Be Green. (Brown Decl. ¶ 49.) According to Be Green, it brought this lawsuit against

Chen only after he refused to assign pertinent patent applications to Be Green, refused

to commit to honoring his confidentiality obligations going forward, and refused to cease

his work with Zume. (Id. ¶ 50.)



                                            5
     9:19-cv-03273-BHH       Date Filed 08/27/20     Entry Number 46      Page 6 of 32




       Meanwhile, Chen contends that Be Green’s complaint oversimplifies the true

context of the parties’ relationship, a context that transcends a routine dispute between

an employer and employee and includes a long and varied history as well as numerous

other entities, both domestic and foreign. Chen distinguishes between the mission and

capabilities of Be Green and Shurcon as follows:

               Be Green US is a packaging company: it makes and supplies
       packaging for a variety of consumer products. Chen is an investor in, and
       was an employee of, Be Green US, particularly as it navigated suppliers of
       tooling and processes in China. Be Green US also was a customer of
       Chen’s Chinese company, Shurcon, which designs, develops, and builds
       tooling and machinery, including for use in the manufacture of packaging
       products. Importantly, before a company like Be Green US can mass
       produce packaging, it must purchase tooling and machinery from Shurcon
       or a similar entity. For years, the parties dealt with one another as customer
       and client; however, following the acquisition of Be Green US by a private
       equity company, Be Green US has sought to usurp the property and rights
       of Shurcon (a Chinese non-party), and seeks to do so through this injunction
       motion by seeking assignment of intellectual property and other takings or
       restrictions on Shurcon vis-à-vis Chen.

(ECF No. 30 at 8.)

       Chen’s response to the motion for preliminary injunction asserts an expanded

timeline and list of entities as being relevant to this proceeding. First, Chen explains that

he was born in Shanghai, China but is now an American citizen who has lived in Illinois

since 1990, and that he is an engineer and entrepreneur with extensive experience in

tooling, machining, and developing products, including products related to packaging

materials. (Chen Decl. ¶ 3, ECF No. 30-1.) Next, Chen states that he founded Shurcon in

Zhejiang Province, China in 2005, and that since its formation Shurcon has developed

tools and machines for specialized manufacturing processes, including the manufacture

of packaging products. (Id. ¶ 4.) Shurcon remains based in Zhejiang Province and

currently employs 161 individuals, with 21 employees devoted to engineering and

                                             6
     9:19-cv-03273-BHH         Date Filed 08/27/20   Entry Number 46   Page 7 of 32




research and development. (Id.) Chen states that he also founded Jiangsu Lu Sen

Packaging Co., Ltd. (“Lu Sen”) in Xuzhou, China in 2011, that Be Green US owned a 30%

stake in Lu Sen at the time, that Lu Sen was formed to be a supplier of packaging products

to Be Green US, and that Shurcon was providing Lu Sen with tooling and machinery no

later than 2013. (Id. ¶ 5.) Chen contends that Shurcon’s design, development, and

manufacture of custom and semi-custom tooling and machinery for Lu Sen to use in

manufacturing molded fiber packaging products has continued uninterrupted from 2013

to the present, including after Lu Sen became known as Be Green China. (Id.)

      Chen further explains that Be Green US was founded in or around 2007 in Santa

Barbara, California and is a “manufacturer of specialty molded fiber packaging for food

service, a wide range of consumer packaged goods, as well as e-commerce applications.”

(Compl. ¶ 2, ECF No 1.) He contends that Be Green US does not design or develop

tooling or machinery for mass packaging production. (Chen Decl. ¶¶ 10 & 15.) Chen

states that he first became involved with Be Green US in 2009, while he was serving as

the President of Prince Industries (Shanghai), Ltd., and that his initial involvement with

Be Green US related to the design and development of its first packaging product for

Proctor & Gamble. (Id. ¶ 6.)

      Chen notes that in December 2013, a majority interest in Be Green US was

purchased by The Riverside Company (“Riverside”), a private equity firm headquartered

in Cleveland, Ohio. (Id. ¶ 7.) Chen asserts that at the time Riverside performed its due

diligence on and purchased Be Green US, Lu Sen was and had for years been operating

as an independent supplier of molded fiber packaging to Be Green US. (Id.) He further

asserts that Riverside was fully aware of Chen’s involvement with both Lu Sen and its



                                             7
     9:19-cv-03273-BHH       Date Filed 08/27/20     Entry Number 46       Page 8 of 32




tooling and machinery supplier Shurcon. (Id.) Moreover, Chen states that at the time of

Riverside’s investment, he was solicited to invest in Be Green US and ultimately did invest

$1 million into the company as part of the transaction involving Riverside. (Id.) Chen also

became a member of the Board of Directors of Be Green US. (Id.)

       Chen contends that until 2015, Lu Sen operated as an entity independent from,

and a supplier of molded fiber packaging to, Be Green US. (Id. ¶ 8.) In December 2015,

Be Green US purchased the remaining 70% of Lu Sen’s shares, and Lu Sen became a

subsidiary of Be Green US, thereafter known as Be Green China. (Id.) At that time, Chen

invested another $1 million in Be Green US. (Id.) To this date, Chen remains a significant

individual shareholder of Be Green US. (Id.)

       By December 2015, as a result of Be Green US’s purchase of Lu Sen, Chen

became an employee of Be Green US, entering into the 2015 Agreement described

above. (Id. ¶ 9.) Chen contends that in order to avoid claims of the type now raised, the

agreement included a specific carve out expressly intended to allow Chen, as a principal

of Shurcon, to continue his work for that company, including the design, development,

and sale of molded fiber tooling, technology, and equipment (the “Permitted Activities

Clause”). (Id.) Chen states that the Permitted Activities Clause was intended to allow him

to perform work for Shurcon that was entirely separate from his relationship with Be Green

US and that would not violate any duty that he had to Be Green US. (Id.) The Permitted

Activities Clause provides as follows:

       The covenants set forth in this Section 6(b) shall not apply to the activities
       of [Chen], or Zhejiang Shukang Hardware Co., Ltd. and/or Shanghai
       Shukang Import & Export Co., Ltd., each of which are under the majority
       beneficial control of [Chen], to the extent such activities are specifically set
       forth on Exhibit A and conducted by [Chen], Zhejiang Shukang Hardware
       Co., Ltd. and/or Shanghai Shukang Import & Export Co., Ltd. as of the

                                              8
        9:19-cv-03273-BHH         Date Filed 08/27/20       Entry Number 46        Page 9 of 32




          Effective Date.

(ECF No. 1-1 § 6(b)(v).)1 Exhibit A to the 2015 Agreement, titled “Permissible Activities,”

in turn specifies that Chen and Shurcon are permitted to engage in the “manufacture,

development and sale of equipment, molds and technology used to manufacture molded

fiber products” as well as any other activities agreed in writing between Be Green US and

Chen. (Id. at 11.)

          Chen contends that all parties understood the import and meaning of the Permitted

Activities Clause, particularly because it was consistent with the historical operation and

separation of the entities: it allowed Chen and Shurcon to continue to conceive, design,

develop, build and sell tooling and machinery to be used for manufacturing molded fiber

products, and to enjoy the benefits of that tooling and machinery, whether used for Be

Green US or any other entity that produced molded fiber products. (Chen Decl. ¶ 10.)

Chen asserts that he and Shurcon had been engaged in this business related to tooling

and machinery, wholly separate and apart from any Be Green entity, since at least 2012.

(Id.) Moreover, Chen asserts that the same provision, backed by the same understanding,

and reinforced by two years of Chen’s continued and separate work for Shurcon, was

incorporated into the 2018 Agreement. (See ECF No. 1-2 § 1(d) & Ex. A.)

          Perhaps in an effort to demonstrate the absence of any impermissible competitive

intent toward Be Green, Chen states that during the time period in which he was fulfilling

his responsibilities to Be Green and simultaneously continuing separate efforts for

Shurcon, from 2015 to 2019, he provided nearly 20 bridge loans to Be Green US or its

subsidiaries, and that many of these loans were provided when Be Green US was facing



1   As stated above, “Shurcon” and “Shukang” are synonymous for the same entity.

                                                    9
    9:19-cv-03273-BHH       Date Filed 08/27/20     Entry Number 46      Page 10 of 32




significant financial pressure. (Chen Decl. ¶ 11 & Ex. 1.) Chen further states he has made

long-term loans to Be Green US in the total amount of approximately $1.4 million, some

of which was originally due to be repaid in 2017, and of which approximately $830,000

remains outstanding and past due. (Id.)

       Chen also paints a very different picture about the origin of the FMC technology

and the parties’ respective knowledge regarding its progress. Chen contends that

Shurcon began to develop pulp molding manufacturing equipment during the first half of

2015 as part of its mission to develop manufacturing technology to produce

environmentally friendly packaging products. (Id. ¶ 12.) Chen spearheaded the project,

which was based out of Shurcon’s Zhejiang facility. (Id.) In May 2015, Shurcon filed its

first five Chinese patents related to pulp molding equipment. (Id.) Starting in August 2016,

Shurcon engineers began to investigate the use of robotic arms for trimming and

laminating pulp molded products. (Id.) Chen avers that in October 2016, while working on

a pulp-molding tooling project for a Taiwanese company, a number of Shurcon engineers

observed a production process that provided further inspiration for the FMC concept,

which uses a robot to transfer the product between stations, as opposed to a human. (Id.)

Chen states that this process was different than any production process then in use by

Be Green US or Be Green China. (Id.)

       Chen asserts that the initial intent behind developing the FMC technology was to

build a low-cost tooling solution, improve production efficiency, and provide flexibility for

manufacturers. (Id. ¶ 13.) Chen counters an assertion in Be Green CEO, Jim Brown’s

declaration—that mass production of a specific product was one of the goals of the FMC

technology as conceived (see Brown Decl. ¶ 15)—and states instead that the goal was



                                             10
    9:19-cv-03273-BHH        Date Filed 08/27/20     Entry Number 46       Page 11 of 32




to increase efficiency in the production of customizable products generally. (Chen Decl.

¶ 13.) Chen further states that all work on the FMC technology and concept was

performed by Shurcon’s engineering teams (who were not affiliated with Be Green US or

Be Green China). (Id.) Moreover, Chen asserts that neither Be Green US nor Be Green

China made any investment—in the form of time, money, resources, research, personnel,

or otherwise—in the development of FMC technology, and the development of the

technology was entirely separate from Chen’s work for Be Green. (Id.)

       Regarding the timeline of FMC development, Chen states that Shurcon engineers

spent the spring of 2017 developing automatic forming machines and robotic arms, both

aspects of Shurcon’s FMC technology concept. (Id. ¶ 14.) Chen asserts that, around the

same time, he disclosed to Be Green US management that he was working at Shurcon

on developing a new manufacturing concept—namely, a Flexible Manufacturing Cell. (Id.)

Chen contends Be Green US indicated that it was more interested in procuring mass-

production externally, and was focused on product, not the tooling and machinery that

were Shurcon’s expertise. (Id.) He further contends that Be Green US was facing

significant financial difficulties at the time and was trying to mitigate the company’s losses,

not invest in costly tooling and machinery research and development. (Id.) Chen asserts

that, as in the past, and with Be Green US’s full knowledge and acquiescence, Shurcon

completed its FMC development cycle without using any resources or personnel of Be

Green US or Be Green China. (Id.)

       Chen states that by July 2017, the team of Shurcon engineers had completed their

FMC prototype design, and by October 2017, the prototype had completed its first

successful test. (Id. ¶ 16.) He notes that throughout the summer and fall of 2017, Be



                                              11
    9:19-cv-03273-BHH        Date Filed 08/27/20   Entry Number 46         Page 12 of 32




Green US Board Meeting minutes made no mention of the FMC technology. (Id.) Chen

contends that in October 2017, based in part on his understanding that Shurcon’s FMC

technology was unlikely to be patentable in the United States, Shurcon decided to file for

patent protection in China with dual goals: (1) to protect the technology into which

Shurcon exclusively had invested its time, resources and money; and (2) to achieve a

“High Tech Enterprise” designation from the Chinese government, which awards

companies with certain tax incentives. (Id. ¶ 17.) All of the Chinese patent applications

related to the FMC technology identified Shurcon as the applicant/assignee. (Id.) Shurcon

engineers Gang Cen and Weimin Chen, along with Shu Chen—the individuals who had

developed the technology—were listed as the inventors of the technology disclosed in the

patent applications. (Id.)

       By November 2017, Shurcon had developed its first full workable prototype for the

FMC technology. (Id. ¶ 18.) Chen asserts that Be Green was aware of this fact, and in

2018, Shurcon began receiving orders from Be Green China, as well as other buyers, for

the FMC technology. (Id.) Chen further asserts that Be Green purchased Shurcon

machines containing FMC technology on at least May 5, 2018, May 15, 2019, and June

5, 2019, and has placed orders for two additional machines since this lawsuit was filed.

(Id.) Chen states that in May 2018, Be Green US executives began to inquire with

Shurcon as to costs related to the FMC technology, and in October 2018, FMC

development was listed as a “line item” under “Key Success Factors” for the business—

even though by that point, Shurcon had not only already developed the FMC technology,

but was fulfilling Be Green’s purchase orders for that technology. (Id.)

       Be Green filed the instant motion for preliminary injunction on December 17, 2019.



                                            12
    9:19-cv-03273-BHH       Date Filed 08/27/20    Entry Number 46      Page 13 of 32




(ECF No. 7.) Chen filed his motion to dismiss for lack of subject matter jurisdiction,

personal jurisdiction, and improper venue on December 20, 2019. (ECF No. 9.) The case

was subsequently reassigned to the undersigned. (ECF No. 18.) With respect to the

motion for preliminary injunction, the parties have submitted the following briefing: (1)

Chen filed a response in opposition on January 14, 2020 (ECF No. 30); Be Green filed a

reply on January 21, 2020 (ECF No. 35); Be Green filed a supplemental memorandum in

support on June 5, 2020 (ECF No. 42-1); Chen filed a supplemental response on June

18, 2020 (ECF No. 44); Be Green filed a supplemental reply on June 25, 2020 (ECF No.

45). With respect to the motion to dismiss for lack of jurisdiction and improper venue, the

parties submitted the following briefing: Be Green filed a response in opposition on

January 17, 2020 (ECF No. 33); Chen filed a reply on January 24, 2020 (ECF No. 39).

These matters are ripe for consideration and the Court now issues the following ruling.

                                STANDARD OF REVIEW

Preliminary Injunction

       The Supreme Court has stressed that “[a] preliminary injunction is an extraordinary

remedy never awarded as of right.” Winter v. Nat. Resources Def. Council, Inc., 555 U.S.

7, 24 (2008); see also Pashby v. Delia, 709 F.3d 307, 319 (4th Cir. 2013) (“Because

preliminary injunctions are extraordinary remedies involving the exercise of very far-

reaching power, this Court should be particularly exacting in its use of the abuse of

discretion standard when it reviews an order granting a preliminary injunction.” (quotation

marks and citation omitted)). To obtain a preliminary injunction, the moving party must

establish: “(1) that he is likely to succeed on the merits, (2) that he is likely to suffer

irreparable harm in the absence of preliminary relief, (3) that the balance of equities tips



                                            13
    9:19-cv-03273-BHH         Date Filed 08/27/20     Entry Number 46       Page 14 of 32




in his favor, and (4) that an injunction is in the public interest.” Id. at 20. The party seeking

the injunction bears the burden to establish each of these elements by a “clear

showing.” Real Truth About Obama, Inc. v. Fed. Election Comm’n, 575 F.3d 342, 346 (4th

Cir. 2009), cert. granted, judgment vacated on other grounds, 559 U.S. 1089 (2010), and

adhered to in part sub nom. The Real Truth About Obama, Inc. v. F.E.C., 607 F.3d 355

(4th Cir. 2010). A court’s issuance of mandatory injunctive relief, as opposed to

prohibitory, should be especially sparing, because “[m]andatory preliminary injunctions

do not preserve the status quo . . . .” Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir.

1980). The Fourth Circuit has stated, “Mandatory preliminary injunctive relief in any

circumstance is disfavored, and warranted only in the most extraordinary circumstances.”

Taylor v. Freeman, 34 F.3d 266, 270 n.2 (4th Cir. 1994) (citations omitted); see also

Pashby, 709 F.3d at 319 (stating that when the preliminary injunction at issue is

mandatory rather than prohibitory in nature, the standard of review is “even more

searching”).

Federal Rule of Civil Procedure 12(b)(1) – Subject Matter Jurisdiction

       Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss a

cause of action based on lack of subject matter jurisdiction. “Federal courts are not courts

of general jurisdiction; they have only the power that is authorized by Article III of the

Constitution and the statutes enacted by Congress pursuant thereto.” Brickwood

Contractors, Inc. v. Datanet Engineering, Inc., 369 F.3d 385, 390 (4th Cir. 2004) (quoting

Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)). “When a Rule 12(b)(1)

motion challenge is raised to the factual basis for subject matter jurisdiction, the burden

of proving subject matter jurisdiction is on the plaintiff.” Richmond, Fredericksburg &



                                               14
    9:19-cv-03273-BHH         Date Filed 08/27/20   Entry Number 46       Page 15 of 32




Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991) (citing Adams v. Bain,

697 F.2d 1213, 1219 (4th Cir.1982)). “In determining whether jurisdiction exists, the

district court is to regard the pleadings’ allegations as mere evidence on the issue, and

may consider evidence outside the pleadings without converting the proceeding to one

for summary judgment.” Id. “The district court should apply the standard applicable to a

motion for summary judgment, under which the nonmoving party must set forth specific

facts beyond the pleadings to show that a genuine issue of material fact exists.” Id. (citing

Trentacosta v. Frontier Pacific Aircraft Indus., 813 F.2d 1553, 1559 (9th Cir.1987)). “The

moving party should prevail only if the material jurisdictional facts are not in dispute and

the moving party is entitled to prevail as a matter of law.” Id. (citing Trentacosta, 813 F.2d

at 1558).

Federal Rule of Civil Procedure 12(b)(2) – Personal Jurisdiction

       When personal jurisdiction is challenged by a defendant, the plaintiff bears the

burden of showing that jurisdiction exists. See In re Celotex Corp., 124 F.3d 619, 628 (4th

Cir. 1997). If the Court addresses the issue of jurisdiction on the basis of pleadings and

supporting legal memoranda without an evidentiary hearing, “the burden on the plaintiff

is simply to make a prima facie showing of a jurisdictional basis in order to survive the

jurisdictional challenge.” Combs v. Bakker, 886 F.2d 673, 675 (4th Cir. 1989). In deciding

such a motion, “the court must construe all relevant pleading allegations in the light most

favorable to the plaintiff, assume credibility, and draw the most favorable inferences for

the existence of jurisdiction.” Id. at 676.

       A district court sitting in diversity, when evaluating whether it possesses personal

jurisdiction over a defendant, utilizes a two-step inquiry:



                                              15
    9:19-cv-03273-BHH        Date Filed 08/27/20    Entry Number 46       Page 16 of 32




       [F]irst, it must be determined whether the statutory language [of the state’s
       long-arm statute], as a matter of construction, purports to assert personal
       jurisdiction over [the] defendant; and second, assuming that the answer to
       the first question is affirmative, it must be determined whether the statutory
       assertion of personal jurisdiction is consonant with the Due Process Clause
       of the United States Constitution.

Peanut Corp. of Am. v. Hollywood Brands, Inc., 696 F.2d 311, 313 (4th Cir. 1982) (citing

Haynes v. James H. Carr, Inc., 427 F.2d 700, 703 (4th Cir.1970)). “South Carolina’s long-

arm statute has been interpreted to reach the outer bounds permitted by the Due Process

Clause.” ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617, 623 (4th Cir. 1997) (citations

omitted). “Consequently, ‘the statutory inquiry necessarily merges with the constitutional

inquiry, and the two inquiries essentially become one.’” Id. (quoting Stover v. O’Connell

Assocs., Inc., 84 F.3d 132, 135–36 (4th Cir.1996)). “The canonical opinion in this area

remains International Shoe [Co. v. Washington, 326 U.S. 310 (1945)], [which held that a

trial court may] exercise personal jurisdiction over an out-of-state defendant if the

defendant has ‘certain minimum contacts with [the State] such that the maintenance of

the suit does not offend ‘traditional notions of fair play and substantial justice.’” Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011) (quoting International

Shoe, 326 U.S. at 316).

       The analytical framework for determining whether minimum contacts exist
       differs according to which species of personal jurisdiction—general or
       specific—is alleged. See generally ESAB Group v. Centricut, 126 F.3d 617,
       623–24 (4th Cir.1997). When a cause of action arises out of a defendant’s
       contacts with the forum, a court may seek to exercise specific jurisdiction
       over that defendant if it purposefully directs activities toward the forum state
       and the litigation results from alleged injuries that arise out of or relate to
       those activities. See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466
       U.S. 408, 414, 104 S. Ct. 1868, 80 L.Ed.2d 404 (1984). However, when the
       cause of action does not arise out of the defendant’s contacts with the
       forum, general jurisdiction may be exercised upon a showing that the

                                             16
9:19-cv-03273-BHH       Date Filed 08/27/20    Entry Number 46       Page 17 of 32




  defendant’s contacts are of a “continuous and systematic” nature. Id. at 416.
  [Whereupon, the court clarified that it would only determine whether the
  defendants’ contacts were sufficient to subject them to specific jurisdiction
  in South Carolina because the plaintiff did not contend that general
  jurisdiction applied].

  A defendant has minimum contacts with a jurisdiction if “the defendant’s
  conduct and connection with the forum State are such that he should
  reasonably anticipate being haled into court there.” World–Wide
  Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1990). Under this
  standard, “it is essential in each case that there be some act by which the
  defendant purposefully avails itself of the privilege of conducting activities
  within the forum State, thus invoking the benefits and protections of its
  laws.” Hanson v. Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228, 2 L.Ed.2d
  1283 (1958). In determining the existence of minimum contacts, the court is
  mindful that it must draw all reasonable inferences from both parties’
  pleadings, even if they conflict, in the Plaintiff’s favor. See, e.g., Precept
  Med. Products, Inc., v. Klus, 282 F. Supp. 2d 381, 385 (W.D.N.C. 2003)
  (“for the purposes of a Rule 12(b)(2) motion, the Court will accept the
  Plaintiff’s version of disputed facts”).

  The Fourth Circuit has applied a three-part test when evaluating the
  propriety of exercising specific jurisdiction: (1) whether and to what extent
  the defendant “purposely availed” itself of the privileges of conducting
  activities in the forum state, and thus invoked the benefits and protections
  of its laws; (2) whether the plaintiff’s claims arise out of those forum-related
  activities; and (3) whether the exercise of jurisdiction is constitutionally
  “reasonable.” [Christian Sci. Bd. of Dirs. of the First Church of Christ v.
  Nolan, 259 F.3d 209, 215–16 (4th Cir. 2001)] (citing Helicopteros, 466 U.S.
  at 415–16, and Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 476–
  77, 105 S. Ct. 2174, 85 L.Ed.2d 528 (1988)).

  Although the test for purposeful availment can be somewhat imprecise,
  significant factors typically include: defendant’s physical presence in the
  forum state, the extent of negotiations in the forum state, the extent to which
  the contract was to be performed in the forum state, and who initiated the
  relationship. Mun. Mortgage & Equity v. Southfork Apartments Ltd. P’ship,
  93 F. Supp. 2d 622, 626 (D. Md. 2000). Underlying these factors is the
  central question of whether a defendant has performed purposeful acts in
  the forum state such that the defendant has created a substantial


                                        17
    9:19-cv-03273-BHH       Date Filed 08/27/20    Entry Number 46      Page 18 of 32




       relationship with the forum state. See Diamond Healthcare of Ohio, Inc. v.
       Humility of Mary Health Partners, 229 F.3d 448, 451 (4th Cir. 2000); ESAB
       Group, 126 F.3d at 623.

McNeil v. Sherman, No. CIV.A. 209CV00979PMD, 2009 WL 3255240, at *2–3 (D.S.C.

Oct. 7, 2009).

       While the Court must construe all factual allegations in the light most favorable to

the nonmoving party, the showing of personal jurisdiction “must be based on specific facts

set forth in the record in order to defeat [a] motion to dismiss.” Magic Toyota, Inc. v.

Southeast Toyota Distributors, Inc., 784 F. Supp. 306, 310 (D.S.C. 1992). In ruling on a

motion to dismiss for lack of personal jurisdiction, the Court may consider evidence

outside of the pleadings, such as affidavits and other evidentiary materials, without

converting the motion to dismiss into a motion for summary judgment. Id.; see also

Grayson v. Anderson, 816 F.3d 262, 268 (4th Cir. 2016) (citing Mylan Labs., Inc. v. Akzo,

N.V., 2 F.3d 56, 62 (4th Cir. 1993) (explaining that courts may consider affidavits from

any party when applying the prima facie standard)).

Federal Rule of Civil Procedure 12(b)(3) – Venue

       Under Rule 12(b)(3), a defendant may move to dismiss an action as brought in an

improper venue. On such motion, the plaintiff “bears the burden of establishing that venue

is proper.” Butler v. Ford Motor Co., 724 F. Supp. 2d 575, 586 (D.S.C. 2010). But the

plaintiff need “make only a prima facie showing of proper venue in order to survive a

motion to dismiss.” Aggarao v. MOL Ship Mgmt. Co., 675 F.3d 355, 365-66 (4th Cir. 2012)

(citation omitted). Courts must view the facts in the light most favorable to the plaintiff

when determining whether plaintiff has made a prima facie showing of proper venue. Id.




                                            18
    9:19-cv-03273-BHH        Date Filed 08/27/20    Entry Number 46       Page 19 of 32




                                       DISCUSSION

       Because Chen has challenged the Court’s jurisdiction over this matter, the Court

will consider the Rule 12 motion before proceeding to the preliminary injunction issue.

       A. Subject Matter Jurisdiction

       Chen initially argued that Be Green failed to sufficiently plead facts to invoke

diversity jurisdiction. (ECF No. 9-3 at 3–4.) Specifically, Chen noted that Be Green’s

complaint premises jurisdiction on diversity of citizenship pursuant to 28 U.S.C. § 1332(a),

and alleges Be Green is a California limited liability company with a principal place of

business in Ridgeland, South Carolina and Chen is a resident of Illinois. (Id. at 4.) For

purposes of diversity jurisdiction analysis, the citizenship of a limited liability company is

determined by the citizenship of all its members, not just its state of incorporation. Cent.

W. Virginia Energy Co. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011).

Chen argued that Be Green failed to plead facts relating to the citizenship of its members,

and thus diversity jurisdiction had not been properly invoked. (ECF No. 9-3 at 4.)

       However, Chen later conceded that the Court need not address his challenge to

subject matter jurisdiction because the parties have agreed that, in the event Chen’s

motion to dismiss is denied as to the other grounds it asserts, Be Green should be

permitted to file an amended complaint setting forth allegations relating to subject matter

jurisdiction and the citizenship of membership. (See ECF No. 39 at 2 n.1.) Accordingly,

the issue is moot and the motion to dismiss on the basis of a purported lack of subject

matter jurisdiction is denied.

       B. Personal Jurisdiction

       Chen next contends that the Court lacks personal jurisdiction over him because he



                                             19
    9:19-cv-03273-BHH        Date Filed 08/27/20    Entry Number 46       Page 20 of 32




did not purposefully avail himself of the privileges of conducting activities in South

Carolina, and he does not have the continuous, systematic, and substantial connections

to the forum necessary to invoke general jurisdiction. (See ECF No. 9-3 at 4–9.) With

respect to the question of specific jurisdiction, Chen argues that his contacts with the

forum were insufficient to substantiate purposeful availment in that “[his] visits to South

Carolina were sporadic, irregular, insignificant, and were all initiated by [Be Green] for the

benefit of [Be Green].” (Id. at 7–8.)

       The Court disagrees and concludes that Chen had sufficient contacts with South

Carolina to fall within the ambit of the State’s long arm statute, that those contacts are

sufficiently related to the controversy at hand, and that the exercise of personal

jurisdiction in this matter is consonant with constitutional principles of fair play and

substantial justice. See International Shoe, 326 U.S. at 316 (establishing “traditional

notions of fair play and substantial justice” as the touchstone of the due process inquiry).

First, Be Green does not assert that general jurisdiction is present in this case (see ECF

No. 33), so the Court can dispense with that portion of the analysis. With respect to the

minimum contacts determination pertaining to specific jurisdiction, Chen concedes that

he visited South Carolina nine times, for a total of sixteen days, when conducting his work

as an employee of Be Green from November 2015 forward. (Chen Aff. ¶ 10, ECF No. 9-

1.) One of the visits was to attend a meeting of Be Green’s Board of Directors and the

other eight times were to attend Be Green’s sales and operations meetings, as well as to

address manufacturing issues at Be Green’s factory. (Id.; 2d Brown Decl. ¶ 17, ECF No.

33-1.) During these visits, Chen served as Be Green’s Vice President of Technology and

assisted in decisions regarding Be Green’s product designs and manufacturing



                                             20
    9:19-cv-03273-BHH        Date Filed 08/27/20      Entry Number 46    Page 21 of 32




equipment. (2d Brown Decl. ¶¶ 18–19.) In addition, Be Green’s CEO states that Chen

contacted him multiple times per week by either phone or email, which emails were sent

to and from Be Green’s computer server at its South Carolina facility and included

communications relating to the FMC technology and Be Green’s potential business with

Zume. (Id. ¶ 20.) Finally, Mr. Brown states that Chen contacted other Be Green

employees located in South Carolina, including the process engineer, finance

department, and CFO, to discuss things such as technology development, materials,

pricing, invoicing, and reporting. (Id. ¶ 21.)

       Ultimately, the Court has little difficulty in finding that Chen purposefully directed

business activities toward South Carolina and that Be Green’s complaint alleges injuries

that arise from or are related to those business activities. See Helicopteros, 466 U.S. at

414 (“When a controversy is related to or arises out of a defendant’s contacts with the

forum, the Court has said that a relationship among the defendant, the forum, and the

litigation is the essential foundation of in personam jurisdiction.” (citation and quotation

marks removed)). Be Green has made a prima facie showing of personal jurisdiction

through demonstrating the following: Chen served as a corporate officer and Board

member of Be Green while its factory and corporate headquarters were located in South

Carolina; Chen travelled to South Carolina on multiple occasions to advise Be Green

regarding its corporate objectives, its designs, its equipment, and its operations; Chen

conducted frequent business communications with his Be Green associates in South

Carolina through Be Green’s computer server in the State; and Chen regularly

communicated with Be Green’s CEO about key issues in the case—to wit, the

development of the FMC technology and the Zume business opportunity. Accordingly,



                                                 21
    9:19-cv-03273-BHH       Date Filed 08/27/20    Entry Number 46      Page 22 of 32




Chen’s conduct and connection with South Carolina “are such that he should reasonably

anticipate being haled into court [here].” World–Wide Volkswagen, 444 U.S. 286, 297

(1990). The presence and centrality in this lawsuit of Chen’s employment contracts with

Be Green also counsel toward a finding of personal jurisdiction. Chen makes much of the

facts that Be Green was headquartered in California, not South Carolina, when the parties

entered into the 2015 Agreement, and he only ever came to South Carolina by his

employer’s initiative. (See ECF No. 39 at 3–9.) However, it is immaterial that Be Green

was headquartered in California earlier in the employment relationship, where Chen

continued to direct business activities toward Be Green once it moved to South Carolina

and where substantive portions of the employment contract were performed in forum.

Moreover, Chen cannot duck personal jurisdiction by claiming that his employer set up all

his business trips to South Carolina, where his service to the company as Vice President

of Technology and member of the Board was a result of his own ongoing volitional choice.

See Nolan, 259 F.3d at 216 (“A prospective defendant need not initiate the relevant

‘minimum contacts’ to be regarded as purposefully availing himself of the privileges of

conducting activity in the forum state.”) The business activities conducted by Chen in

South Carolina and his business communications directed toward the state are connected

to Be Green’s claims regarding the usurpation of its allegedly proprietary and confidential

information, so the “arising from” prong is also satisfied. See id. at 216–17 (affirming

district court’s finding that the conditions for permissible exercise of specific personal

jurisdiction were satisfied where trademark infringement claims were connected to

defendant’s business activities directed toward the forum). Accordingly, the Court finds

that the minimum contacts analysis leads to a finding that personal jurisdiction is



                                            22
    9:19-cv-03273-BHH        Date Filed 08/27/20    Entry Number 46       Page 23 of 32




appropriate. See CFA Inst. v. Inst. of Chartered Fin. Analysts of India, 551 F.3d 285 (4th

Cir. 2009) (finding—by applying Virginia’s long-arm statute which, like South Carolina’s,

extends to the ends of due process—minimum contacts existed where an out-of-state

representative of defendant company visited the forum state once to initiate a business

deal and a second time to attend a board meeting).

       Furthermore, the exercise of jurisdiction over Chen is constitutionally reasonable

in this case. “In determining whether jurisdiction is constitutionally reasonable, we may

evaluate the burden on the defendant, the forum State’s interest in adjudicating the

dispute, the plaintiff’s interest in obtaining convenient and effective relief, the interstate

judicial system’s interest in obtaining the most efficient resolution of controversies, and

the shared interest of the several States in furthering fundamental substantive social

policies.” Nolan, 259 F.3d at 217 (citing Burger King, 471 U.S. at 477) (quotation marks

omitted). Although defending a lawsuit in South Carolina may be inconvenient for Chen,

this inconvenience alone is not so unfair as to present a constitutional barrier to

jurisdiction. See Burger King, 471 U.S. at 474 (“[B]ecause modern transportation and

communications have made it much less burdensome for a party sued to defend himself

in a State where he engages in economic activity, it usually will not be unfair to subject

him to the burdens of litigating in another forum for disputes relating to such activity.”

(citation and quotation marks omitted)). Travel between Illinois and South Carolina is not

unduly burdensome, as demonstrated by Chen’s numerous trips to the forum during his

employment relationship with Be Green. The Court finds that South Carolina has an

interest in adjudicating this action because it involves alleged breaches of contract and

tortious conduct against a South Carolina company and that company’s operations in the



                                             23
    9:19-cv-03273-BHH       Date Filed 08/27/20     Entry Number 46      Page 24 of 32




State. Be Green certainly has an interest in seeking relief in its home State, where it

alleges its injury occurred. Finally, the Court finds that conducting the trial in South

Carolina will promote efficient resolution of the controversy given that Be Green’s principal

place of business is here and a significant portion of the witnesses and evidence will be

located here. In summary, the Court possesses personal jurisdiction over Chen and his

motion to dismiss on the basis of a purported lack of personal jurisdiction is denied.

       C. Venue

       Finally, Chen asserts that venue in South Carolina is improper because “[n]one of

the event[s] or omissions giving rise to all of [Be Green’s] claims occurred in South

Carolina.” (See ECF No. 9-3 at 9–12.) In the alternative to dismissal for improper venue,

Chen argues that this case should be transferred to the Northern District of Illinois

because the parties agreed that Illinois law would control any disputes that arose out of

the employment agreements, and further agreed that the courts in Illinois “shall” have

jurisdiction in any action, suit, or proceeding against Chen and that he would submit to

the personal jurisdiction of such courts. (Id. at 12–14; see also 2015 Agreement ¶ 16,

ECF No. 1-1 at 9–10 (“Choice of Law” clause); 2018 Agreement ¶ 2, ECF No. 1-2 at 7

(identical clause).) Chen’s motion even suggests that the language of the agreements’

choice of law clause means that Illinois is the exclusive forum for disputes arising between

the parties. (See ECF No. 9 at 2 (“Pursuant to Illinois law, the word ‘shall’ when used in

the context of a forum selection clause means that the forum is exclusive.” (citations

omitted).)

       First, the choice of law clause in the employment agreements does not grant Illinois

exclusive jurisdiction over this case, but rather permissive jurisdiction. “A general maxim



                                             24
    9:19-cv-03273-BHH       Date Filed 08/27/20     Entry Number 46      Page 25 of 32




in interpreting forum-selection clauses is that an agreement conferring jurisdiction in one

forum will not be interpreted as excluding jurisdiction elsewhere unless it contains specific

language of exclusion.” IntraComm, Inc. v. Bajaj, 492 F.3d 285, 290 (4th Cir. 2007)

(citation and quotation marks omitted). The language at issue states: “Executive agrees

that the state and federal courts located in the State of Illinois shall have jurisdiction in

any action, suit or proceeding against Executive based on or arising out of this Agreement

. . . .” (2015 Agreement ¶ 16; 2018 Agreement ¶ 2.) In IntraComm the Fourth Circuit

contrasted a forum-selection clause that stated—“The parties agree that . . . the courts of

the State of Michigan shall have personal jurisdiction . . . .”—with a forum-selection clause

that stated—“Jurisdiction shall be in the state of Colorado.” 492 F.3d at 290. In explaining

that the first example was permissive and the second was mandatory, the IntraComm

court stated, “Although both clauses . . . use the word ‘shall,’ the word’s meaning differs

with context.” Id. The “Choice of Law” clause in the instant case uses the word “shall” in

the same manner as the forum-selection clause that the Fourth Circuit determined to be

permissive in IntraComm. Thus, the clause is permissive and not mandatory.

       Finally, venue in South Carolina is proper because this case involves alleged harm

to a South Carolina resident, Be Green. A civil action may be brought in a judicial district

in which a substantial part of the events or omissions giving rise to the claim occurred. 28

U.S.C. § 1391(b)(2). Courts have held that when an employee’s actions cause alleged

harm to an employer company that is a resident of the forum, venue is proper in the forum

state. See, e.g., Vessel Med., Inc. v. Elliott, No. 6:15-cv-00330-MGL, 2015 WL 5437170,

at *7 (D.S.C. Sept. 15, 2015). Be Green’s claims concern the purported misappropriation

of confidential and proprietary business processes and equipment configurations



                                             25
     9:19-cv-03273-BHH           Date Filed 08/27/20         Entry Number 46          Page 26 of 32




allegedly belonging to a South Carolina corporation, and allegedly tortious interference

with prospective contractual relations from which Be Green would have benefited in South

Carolina. (See Compl., ECF No. 1.) Moreover, Be Green alleges that its CEO, Jim Brown,

was working with Chen to develop the FMC technology for use at Be Green’s South

Carolina factory, that Chen attended a Board of Directors meeting in 2017 where a pilot

program for FMC technology was discussed, and that the Board “authorized” Chen to

continue with development and building of a prototype FMC for use in manufacturing

molded fiber packaging. (Id. ¶¶ 16–18.) Thus, the Court concludes that for purposes of

the venue statute, a substantial part of the events giving rise to Be Green’s claims

occurred in South Carolina. See Vessel Med., 2015 WL 5437170, at *7 (holding that

venue was proper in South Carolina under 28 U.S.C. § 1391(b)(2) where plaintiffs’ action

concerned the alleged misappropriation of trade secrets and property of a South Carolina

corporation and the alleged solicitation of a South Carolina corporation’s clients and

employees). Accordingly, the Court finds that Be Green has made a prima facie showing

of proper venue and the motion to dismiss on this basis is denied. Chen’s alternative

request that the case be transferred to the Northern District of Illinois is likewise denied. 2

        D. Preliminary Injunction

        The Court will now proceed to an analysis of the Winter factors, each of which Be

Green must establish by a “clear showing” in order to be entitled to the entry of a


2 “Generally, the test of whether an action should be transferred to another jurisdiction is one of balancing
convenience.” Avant v. Travelers Ins. Co., 668 F. Supp. 509, 510 (D.S.C. 1987). “Unless the balance is
strongly in favor of the movant, the plaintiff’s choice of forum should rarely be disturbed.” Id. (citations
omitted). “[T]he moving party has the burden of establishing whether there should be a change of venue.”
Id. (citations omitted). The Court finds that Chen has not satisfied his burden to establish that the balance
of convenience strongly tips in his favor merely because he lives in another state and because the Court
will have to apply Illinois law when adjudicating this dispute. Be Green has an interest in resolving this
matter in South Carolina, where its principal place of business, several employees who will serve as
witnesses, and relevant evidence are located. Thus, Be Green’s choice of forum will not be disturbed.

                                                    26
    9:19-cv-03273-BHH       Date Filed 08/27/20    Entry Number 46      Page 27 of 32




preliminary injunction. Real Truth About Obama, 575 F.3d at 346. At the outset, the Court

notes that Be Green’s briefing on the preliminary junction issue is entirely focused on its

claims for breach of contract under counts 1 and 2 of the complaint. (See ECF Nos. 7-1,

35, 42-1, 45.) Accordingly, Be Green’s request for an injunction will be assessed based

on the showing that Be Green has or has not made on its breach of contract claims.

       First, Be Green asserts that it is likely to succeed on the merits of its claims

because the 2015 and 2018 Agreements are valid and enforceable contracts, because

Chen breached his confidentiality obligations under the Agreements by disclosing Be

Green’s confidential and proprietary information concerning FMC technology, because

Chen breached the Agreements by failing to assign to Be Green patents and patent

applications relating to the FMC technology, and because Chen breached his non-

competition obligations by diverting Be Green’s business opportunity with Zume. (ECF

No. 7-1 at 12–15.) Chen responds that Be Green is not likely to succeed on the merits of

its breach of contract claims because: (1) Be Green has no ownership rights or entitlement

to the FMC technology at issue in the patents addressed in the complaint, which

technology rightfully belongs to Shurcon; (2) Be Green has not identified with sufficient

specificity what confidential information is at risk of disclosure or allegedly already has

been disclosed; and (3) the Confidentiality Provision and Non-Competition Provision are

unenforceable under Illinois law. (ECF No. 30 at 18–30.) However, the core of Chen’s

defense to the preliminary injunction request is that the conduct of which Be Green

complains—Chen’s involvement with Shurcon’s development of the FMC technology for

the benefit of Shurcon—was contemplated by the parties, who agreed, in the Permitted

Activities Clause, that such activities were allowed and in the Assignment Provision, that



                                            27
    9:19-cv-03273-BHH        Date Filed 08/27/20    Entry Number 46       Page 28 of 32




Be Green does not have a claim to any resulting inventions. (See id. at 19–23.) Be Green

argues in reply that the Permitted Activities Clause only applies to the Non-Competition

Provision—not the Assignment and Confidentiality Provisions, that it is limited to activities

as of the “Effective Date”—October 16, 2015, and that the Assignment Provision refutes

Chen’s position—requiring assignment of any intellectual property developed by Chen

that “relates to the business of the Company.” (See ECF No. 35 at 6–10.)

       After careful review, the Court finds that Be Green has not made a clear showing

that its breach of contract claims will succeed on the merits, and the first Winter factor is

not satisfied. One need only read the parties’ wholly divergent presentations of the factual

background of this case—each supported by competent declarations and affidavits—to

quickly understand that fundamental disputes of fact preclude the relief Be Green seeks.

Be Green presents the dispute as a straightforward breach of Chen’s contractual

obligations: Chen had access to Be Green’s confidential information regarding the FMC

technology and a duty not to disclose it to third parties, but he disclosed it anyway in order

to benefit himself and the Chinese company he controls; Chen had a duty not to enter

into or engage in any business that competes with Be Green’s business, but he diverted

the Zume deal anyway in order to benefit himself and Shurcon; Chen had a duty to assign

intellectual property rights to anything he invented that related to Be Green’s business,

but he surreptitiously patented the FMC technology in China so as to usurp those

intellectual property rights. Meanwhile, Chen presents the case as equally straightforward

in the opposite direction: Shurcon, with Chen’s input but not by his sole effort, developed

the FMC technology wholly independent of Be Green and without any utilization of Be

Green resources or personnel; when Be Green hired Chen, Be Green management was



                                             28
    9:19-cv-03273-BHH         Date Filed 08/27/20      Entry Number 46       Page 29 of 32




fully aware of Chen’s work with Shurcon and memorialized its approval of Chen’s

continuing work for Shurcon’s benefit as an express carve out from the prohibitions on

competitive activity in the employment agreements; because Be Green was in the

business of manufacturing and selling packaging products—not the business of inventing,

developing, and manufacturing machinery used to manufacture packaging, like

Shurcon—the Assignment Provision does not apply to the FMC technology and

Shurcon’s development of the FMC technology cannot fairly be characterized as a result

of work Chen performed for Be Green. As with most disputes of this nature, an accurate

interpretation of the parties’ rights and responsibilities is likely less binary than either party

would choose to admit. But in any case, resolution of the breach of contract claims is not

so clear and inevitable as to permit the sweeping, mandatory injunctive relief Be Green

has requested.

       Under the Permitted Activities Clause, the restrictive covenants barring Chen from

competing with Be Green anywhere in the world “shall not apply to the activities of [Chen],

or [Shurcon], . . . to the extent such activities are specifically set forth on Exhibit A and

conducted by [Chen and Shurcon] as of the Effective Date.” (ECF No. 1-1 § 6(b)(v).)

Exhibit A states that Chen and Shurcon are permitted to engage in the “manufacture,

development and sale of equipment, molds and technology used to manufacture molded

fiber products.” (Id. at 11 (emphasis added).) Though the Permitted Activities Clause only

carves out activities conducted by Chen and Shurcon “as of the Effective Date,” the list

of “Permissible Activities” includes the “development” of manufacturing technology and

“sale” of equipment, in which Chen and Shurcon were indisputably engaged at all times

relevant to this action. This broad description of the activities shielded from the Non-



                                               29
    9:19-cv-03273-BHH       Date Filed 08/27/20     Entry Number 46    Page 30 of 32




Competition Provision permits at least a colorable interpretation, advanced by Chen, of

the parties’ business arrangement as allowing Shurcon’s ongoing development of

manufacturing tools and machinery wholly distinct from Be Green’s manufacture of

packaging products and ongoing sale of such tools and machinery to third parties, such

as Zume—“ongoing” in the sense that these activities were already occurring before the

employment agreements were signed and would continue thereafter. This is not to say

that Chen will ultimately prevail on the issue of whether he breached the Non-Competition

Provision, but rather that an interpretation of the contractual language will turn on the

parties’ intent and other facts that are vigorously disputed.

       While it is true that the Permitted Activities Clause expressly applies to the Non-

Competition Provision only, and not to the Confidentiality and Assignment Provisions, it

would be improper at this stage to construe the Confidentiality and Assignment Provisions

while ignoring the parties’ putative understanding that Chen was to continue his

machinery development work for Shurcon independent of his work for Be Green. Chen

contends that Be Green made no investment in Shurcon’s work developing the FMC

technology, devoted no engineering resources, contributed no inventive aspects, and

provided no funding to the project. Moreover, while Chen was a co-inventor of the FMC

technology, at least two other Shurcon engineers are disclosed as co-inventors in the

relevant patent applications. (Chen Decl. ¶ 17.) These assertions have gone uncontested

in Be Green’s briefing.

       The Assignment Provision states, in pertinent part:

       [Chen] has no obligation to assign any idea, discovery, invention,
       improvement, software, writing or other material or design that [Chen]
       conceives and/or develops entirely on [Chen’s] own time without using [Be
       Green’s] equipment, supplies, facilities, or trade secret information unless

                                             30
    9:19-cv-03273-BHH       Date Filed 08/27/20     Entry Number 46      Page 31 of 32




       the idea, discovery, invention, improvement, software, writing or other
       material or design: (x) relates to the business of [Be Green], or (y) relates
       to [Be Green’s] actual or demonstrably anticipated research or
       development, or (z) results from any work performed by [Chen] for [Be
       Green].

(ECF No. 1-1 ¶ 6(f)(i) (emphasis added).) The “Definitions” section of the employment

agreements defines “Company’s business” as “the design, manufacture and distribution

of molded or thermoformed pulp or fiber products.” (Id. ¶ 7(a) (emphasis added).) When

considered against the backdrop of Be Green’s alleged total lack of involvement in

creation of the FMC technology, and in the corresponding context of an alleged

understanding between the parties that Chen’s work for Shurcon was independent of his

work for Be Green, the Court cannot conclude that Be Green has made a clear showing

that its claim for breach of the Assignment Provision will prevail on the merits. One

possible interpretation of the Assignment Provision is that the subset of intellectual

property which “relates to the business of [Be Green]” does not fairly include the invention,

development, and manufacturing of the machinery used to make packaging. Be Green,

Chen would argue, is in the business of acquiring machinery for use in its manufacturing

operations, not the business of making such machinery. Of course, Be Green will argue

(and already has argued (see ECF No. 35 at 6–8)), that if the “Company’s business”

includes the “manufacture” of packaging products (see ECF No. 1-1 ¶ 7(a)), and

manufacturing those products requires machinery, then any manufacturing machinery

that Chen invented subsequent to execution of the employment agreements “relates to”

Be Green’s business and is subject to Chen’s assignment obligation. Again, in finding

that the first Winter factor is not satisfied the Court is by no means forecasting that Chen

will prevail on the question of whether intellectual property rights to the FMC technology



                                             31
    9:19-cv-03273-BHH        Date Filed 08/27/20   Entry Number 46        Page 32 of 32




must be assigned to Be Green under the contracts. Rather, the Court is merely

acknowledging that material disputes remain regarding Be Green and Shurcon’s rights to

the FMC technology given their relative involvement in procuring said technology and the

scope of their respective businesses.

      Finally, because there is a colorable case to be made that the technology in dispute

belongs to Shurcon, not Be Green, there is a related case to be made that whatever

information Chen disclosed to Zume, or others, was not confidential to Be Green.

Accordingly, Be Green has not made a clear showing that it will succeed on the merits of

its breach of contract claims premised on Chen’s alleged breach of the Confidentiality

Provision. In summary, the Court finds that Be Green has failed to establish a likelihood

of success on the merits under both the heightened standard for a mandatory injunction

and the traditional preliminary injunction standard pursuant to Winter.

      Having found that Be Green has not satisfied the first Winter factor, a discussion

of the remaining factors would be superfluous. Therefore, the Court dispenses with any

further discussion of the proposed preliminary injunction and hereby denies Be Green’s

motion.

                                     CONCLUSION

      For the reasons set forth above, Be Green’s motion for a preliminary injunction

(ECF No. 7) is DENIED, and Chen’s motion to dismiss (ECF No. 9) is DENIED.

      IT IS SO ORDERED.

                                         /s/ Bruce Howe Hendricks
                                         United States District Judge

August 26, 2020
Greenville, South Carolina


                                            32
